DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 5-11, and 18-20 drawn to a fuse system for a munitions projectile
Group II, claim 12, drawn to a method of controlling an element of a fuse system for a munitions projectile
Group III, claims 21-27, drawn to a fuse system for a munitions projectile
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: each and every element of claim 1 and claim 12 is disclosed in the prior art; none of the features of claims 1 or 12 can be considered a special technical feature. Thus, claims 1 and 12 do not share a special technical feature, under PCT Rule 13.2, with each other or with claim 21. Thus, Groups I-III lack the same or corresponding special technical feature.
Regarding claims 1 and 12, Rauscher, JR. (2003/0159609) discloses each and every feature of the claims (abstract discloses optical power transmission; figure 1, first and second electro-optic transmitters 20A and 20B receive power from external power The element…to receive power derived from the power source external to the fuse system via the optical signal sent via the first electro-optic transmitter and first electro-optic receiver and page 3, lines 1-3, The element…to receive power derived from the power source external to the fuse system via the optical signal sent via the second electro-optic transmitter and first electro-optic receiver; alternatively, elements 16 can be mapped to the claimed transmitters and element 20 to the claimed receiver, where said receiver transmits power to power receiving element 32). Further, Chan et al. (2008/0307993) disclose each and every feature of the claims (figure 3: electro-optical transmitters 13 and 32 and electro-optical receiver 30 or 34 or 30+34; paragraph 87).


Response to Arguments
Applicant's arguments filed June 8, 2021, have been fully considered but they are not persuasive. Specifically, Applicant merely alleges that examination of claims would not place a serious or otherwise undue burden on the examiner without providing any evidence to support the allegation. Further, it is noted that the instant application is filed under 35 U.S.C. 371, and thus, is not subject to the restriction practice set forth in M.P.E.P. § 803. The instant application is subject to the Unity of Invention requirements set forth in M.P.E.P. § 1850.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641